UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1097



ZHI HUI LI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-151-643)


Submitted:    July 9, 2007                  Decided:   July 30, 2007


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Christophe, CHRISTOPHE & ASSOCIATES, P.C., New York, New
York, for Petitioner.     Peter D. Keisler, Assistant Attorney
General, Terri J. Scadron, Assistant Director, Anthony W. Norwood,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Zhi Hui Li, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying her motion to reopen based on

changed circumstances.        We deny the petition for review.

             We review the Board’s denial of a motion to reopen for

abuse of discretion.      8 C.F.R. § 1003.2(a) (2006); INS v. Doherty,

502 U.S. 314, 323-24 (1992); Yanez-Popp v. INS, 998 F.2d 231, 234

(4th Cir. 1993).       A denial of a motion to reopen must be reviewed

with   extreme    deference,        since    immigration    statutes   do    not

contemplate    reopening      and   the     applicable   regulations   disfavor

motions to reopen.      M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).     Motions to reopen must be filed “no later than 90 days

after the date on which the final administrative decision was

rendered in the proceeding sought to be reopened, or on or before

September 30, 1996, whichever is later.”             8 C.F.R. § 1003.2(c)(2)

(2006).   An exception to the 90 day window is a claim of changed

circumstances in the country to which the alien is to be deported.

Section 1003.2(c)(3)(ii).

             Clearly, the Board did not abuse its discretion in

finding that the motion was untimely, as it was filed more than

four   years   after    the   final    order.      Furthermore,   Li   did   not

sufficiently establish changed circumstances within China that

would excuse the untimeliness of the motion.               In addition, we do


                                      - 2 -
not have authority to review the Board’s decision not to sua sponte

reopen proceedings.    See Ali v. Gonzales, 448 F.3d 515, 518 (2d

Cir. 2006).   We also have no authority to review a Board’s decision

not to file the motion to reopen as a successive asylum application

citing changed personal circumstances.      See 8 U.S.C. § 1158(a)(3);

see also Najjar v. Gonzales, 257 F.3d 1262, 1281 n.8 (11th Cir.

2001).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -